COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Derek Thomas Baldit v. The State of Texas

Appellate case number:      01-16-00119-CR

Trial court case number:    2006621

Trial court:                County Criminal Court at Law No. 7 of Harris County

        On November 1, 2016, this case was reinstated following the filing of the sealed
 supplemental clerk’s record in which the trial court, among other things, found that
 appellant was not indigent and further recommended reinstatement of this appeal with a
 November 11, 2016 deadline for appellant to retain counsel and appear on his behalf.
 This Court further ordered the appellant, Derek Thomas Baldit, either to retain counsel
 who shall file an appearance or else appellant shall request an extension of time to file a
 pro se appellant’s brief by November 11, 2016. On November 14, 2016, Michael Corey
 Young filed a notice of appearance as appellant’s counsel in this Court. The Clerk of
 this Court is directed to note Michael Corey Young as lead counsel for appellant and to
 remove Richard Oliver and appellant as counsel for appellant.

        After the appellate record was completed in this Court on June 29, 2016, setting
the appellant’s brief initial deadline at July 29, 2016, this Court granted, in part,
appellant’s original counsel, Richard Oliver, one extension of time to file appellant’s
brief until August 29, 2016, before he moved to withdraw. Accordingly, appellant’s brief
is ORDERED to be filed no later than 30 days of the date of this Order, with no further
extensions to be granted absent extraordinary circumstances. See TEX. R. APP. P. 2,
38.6(a)(2). Appellee’s brief, if any, is ORDERED to be filed no later than 30 days from
the filing of appellant’s brief. See id. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: November 29, 2016